E              NE

                                    EXAS

                         AUSTIN.


                              April 27, 1967

Hon. Joe Resweber                   Opinion No.   M- 65
County Attorney
Harris County                       Re: Whether Harris County can
Houston, Texaa                          accept the payment of a fine
                                        in a felony case that was
                                        transferred from Harris
                                        County to Brazes County on
                                        a change of venue, under the
Dear Sir:                               stated facts.
     You have requested an opinion of this office on the following
question:
     "Can Harris County accept the payment of a fine in
      a,felony case that was transferred from Harris
      County to Brazos County on a change of venue?"
    'Your letter states that the defendant in questian was Indicted
in Harris County for a felony but the case was subsequently'trane-
ferred to Brazos County on a change of venue. Upon'the trial of
the case the defendant'was found guilty and a fine was Imposed.
Dater upon arrest in Harris County the defendant paid the fine and
it was turned over to the District Clerk of Harris County. The
Harris County District Clerk sent the money to the Dlatrict Clerk
of Brazos County, who then sent Trust Fund Warrant for $2,500.00
back to the Harrla County District Clerk.
     As noted by you, in the memorandum brief accompanying your
opinion request, no statutory or case law is found that Is directly
in point on the above question. However, there are applicable
Constitutional and statutory provisions which, in the ,opinionof
this office, control.
     The Texas Constitution, Article 16, Section 24, provides as
follows:
     ' The Legislature shall-make provision for laying out
       and working public roads, for the building of brldgea,
       ahd for utilizing fines, forfeitures and convict
       labor to all those purposes.n
     Article 949 of the 1925 Code of Criminal Procedure, now numbered
by Vernon's as Article 1006, provides:
                               - 302 -
Hon.   Joe    Resweber,        page    2 (M-65       )



             ’ Money collected             by an officer            upon recoghlzances,
               bail     bonds and other             obligations          recovered      upon
               in the name of the State                    under      any provision         of
               this     code,    and all        fines,      forfeitures,           judgments
               and jury       fees,      collected         under      any provision         of
               this     code,     shall     forthwith         be paid over by the
               officers       collecting          the same to the county                treasurer
               of the proper            county,      after      first      deducting      there-
               from the legal            fees     and commissions             for collecting         the
               same. ”

             Article      1622, Vernon’s           Civil     Statutes,       provides:

             v When any officer          collects       money belonging               to,~ and
               for the use of, any county,                  he shall,          except       where
               otherwise    provided        in this       title,       forthwith          report
               the same to the proper               county       clerk     stating        fully
               from whom collected,             the amount collectEd,                   the
               time when collected,             and by virtue            of what authority
               of process     collected.            On making         such report,            such
               amount shall      be charged           to such officer,              and he
               may discharge       himeelf        therefrom          by producing           the
               receipt    of the proper           county      treasurer          therefor.”

           What the treasurer               then    does with the money is                 controlled
by Article     1628, Vernon’s              Civil    Statute,  which provides,                 in part,
as follows:

             v The funds        received      by the county     treasurer     shall     be
                 classified       as follows,      and shall    be appropriated,
                 respectively,        to the payment      of all      claims  registered
                  in the first,       second    and third    classes:
             II . . .

             It 2.‘All    money received             under   any of the’provisions          of the
                road ahd bridge       law,         including    the penalties       recovered      from
                railroads     for falling            to repair    crossings,     and all     fines
                and forfeitures.”

              Although      Article      42.15,    Vernon’s      Code of Criminal        Procedure,
provides,         in part,     “When the defendant           is only fined         the judgment
shall     be that      the State        of Texas recover         of the defendant        the amount
of such fine          and all      costs    of the prosecution”,             it is the opinion
of this       office     that    such fines,       although      assessed       in the name of
the State         of Texas,      are payable       to the proper         officials     of the county
where the case was tried                 and the judgment         rendered.        Thus,   when the
county      treasurer       of the county        in which the judgment             was rendered
receives       such fine       he is directed          by Article      1628 as to where to
place     the sum received.
                                              - 303 -
         .       -




Hon.     Joe     Resweber,      page    3 (M-65       )


         There are statutes            applicable          to other       situations          which make
exception        to Articles 1006, 1622, and 1628. One such provision                                       is
Article      45.11,       Vernon's     Code of Criminal             Procedure,           which provides
for payment         to the municipal           treasury          of fines       imposed       on appeals
to the county           court from the corporation                  court.          Another       such ex-
ception      is Article 6731d,            Section        144, Vernon's            Civil      Statutes,
which makes a partial              exception         in providing           that      fines     collected
for violation           of any highway         law as set forth               in the Uniform            Act
Regulating         Traffic     on Highways         shall       be used,by         the municipality
or the county           In which the same are assessed,                       and to which the
same are payable            In the construction                and maintenance              of roads,
bridges,       and culverts        therein,        and for the enforcement                    of the
traffic      laws regulating           the use of the public                  highways,         and to
help defray         the expense        of county         traffic      officers.             Article 912,
Vernon's       Penal      Code, provides         that      fine s imposed           for the violation
of the laws pertaining               to the protection              and conservation                of wild-
life    be remitted          to the Game, Fish             and Oyster         Commission,          now the
Parks     and Wildlife         Department.

        There are other       specific        exceptions,         but transfer       of fine
money from the county           where the cause             was tried       and judgment       rendered
to the originating         county      in change       of venue felony           cases     is not among
them.     The absence      of such specific            authority        to transfer       such funds
from Brazos      County    to Harri8        County,      in this      situation,       require8       the
fine    money,    less  commissions,if            any,    to be delivered         to t~he county
treasurer      of Brazos     County      and by him deposited               in accordance        with
the law applicable         to felony        fine., Q collected        as a result        of offenses
committed,      causes   tried,      and judgment           rendered      in that    county.

         It,     therefore,     follows        that   thie   office         is   of   the    opinion      that
Harris         County    may not accept          such funds.
                                                    SUMMARY




Prepared         by Harold      0. Kennedy
Assistant         Attorney      General
HGK:km


                                                 - 304 -
                                                    -   .




Hon.   Joe   Resweber,    page   4     (M-65   )



APPROVED:

OPINION COMMITTEE

Hawthorne    Phillips,      Chairman
W.V. Geppert,       Co-Chairman
Robert    Owen
Sam Kelley
W.O. Shultz
Howard Fender

STAFF LEGAL ASSISTANT
A.J. Carubbi, Jr.




                                        -   305 -